Tolman, J.
(dissenting) — I cannot agree to the conclusions reached by the majority. The law, chap. 1.25, Laws of 1917, p. 498, § 1, contemplates that the port commission shall use its own judgment as to the needs of its district, present and prospective, and shall lay its plans and construct its plants according to what, in its judgment, the business of its port may require immediately or in the not distant future, and so long as the commission acts in good faith, its judgment should be supreme, and the courts should not undertake to interfere therewith. I find no evidence in the case showing, or tending to show, that the port commission acted otherwise than in good faith in building its ice manufacturing plant in anticipation of its future needs. And having’ constructed its plant in good faith in such anticipation of future needs, it should, in the interest of efficiency and- economy, be permitted *643to operate its ice plant to capacity and keep its equipment busy, in.order to reduce tbe cost of manufacturing to tbe lowest point possible, and should be permitted to dispose of its surplus on tbe market, notwithstanding possible competition with' private concerns engaged in tbe ice business, free from any interference by tbe courts.
Under tbe authority of Chandler v. Seattle, 80 Wash. 154, 141 Pac. 331; Dillon, Municipal Corporations, § 1300; Gottlieb-Knabe Co. v. Macklin, 109 Md. 429, 71 Atl. 949, 31 L. R. A. (N. S.) 580, and tbe cases there cited, tbe judgment of tbe trial court should be reversed, and tbe cause dismissed for want of equity.